UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6721



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOSEPH A. CRUM, a/k/a Unique,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:94-cr-00384-BEL)


Submitted:   May 29, 2008                     Decided:   June 3, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph A. Crum, Appellant Pro Se. Katharine Jacobs Armentrout,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph A. Crum appeals from the district court’s order

denying his motion for reduction of sentence under 18 U.S.C. §

3582(c)(2) (2000).         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       United States v. Crum, No. 1:94-cr-00384-BEL

(D. Md. May 2, 2007).      This decision is without prejudice to Crum’s

right    to   seek   resentencing      pursuant   to    Amendment        706    to    the

sentencing guidelines, which lowered the base offense level for

drug    offenses     involving    crack   cocaine.          See   U.S.    Sentencing

Guidelines Manual (USSG) § 2D1.1 (2007); USSG App. C. Amend. 706.

We have recently held that it is for the district court to first

assess whether and to what extent a criminal defendant’s sentence

may be affected by Amendment 706, either sua sponte or by motion

pursuant to 28 U.S.C. § 3582 (c)(2).            United States v. Brewer, ___

F.3d ___, 2008 WL 733395 (4th Cir. Mar. 20, 2008).                 We deny Crum’s

motion   for    appointment      of   counsel   and    we    dispense     with       oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                               AFFIRMED




                                       - 2 -